Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “to be placed on a pipe between a vacuum chamber provided with a pressure sensor and a vacuum pump to control pressure in the vacuum 5chamber, the butterfly valve comprising.”  Lines 1–3.  This is a run-on sentence makes the claim difficult to comprehend.  
Claim 1 reads “a control unit configured to adjust an opening degree of the butterfly valve 10element based on a pressure value of the vacuum chamber detected by the pressure sensor.”  Lines 7–9.  This is a run-on sentence makes the claim difficult to comprehend.  
Claim 1 states “wherein the control unit is provided with an abnormal vibration detection program configured to determine whether or not abnormal vibration is occurring in the motor based on a variation amount of the opening degree of the butterfly valve 15element within a predetermined time period while at least the pressure value of the vacuum chamber is stable .”  Lines 10–14.  This is a run-on sentence makes the claim difficult to comprehend.  
Claim 1 reads “to be placed on a pipe between a vacuum chamber provided with a pressure sensor and a vacuum pump to control pressure in the vacuum 5chamber, the butterfly valve comprising.”  Lines 1–3.  As written, this appears to be a preamble.  However, there appear to be limitations within this preamble.  
Claim 1 reads “a butterfly valve element configured to rotate about a rotary shaft coupled to the motor.”  Lines 5–6.  It is unclear as to whether the valve element or the rotary shaft are coupled to the motor.  
Claim 1 reads “a control unit configured to adjust an opening degree of the butterfly valve 10element based on a pressure value of the vacuum chamber detected by the pressure sensor.”  Lines 7–9.  It is unclear as to whether the control unit or the vacuum chamber detect the pressure sensor.  
Claims 1-–6 are replete with 112(b) errors.  The above are examples.
Claim 3:  the limitation “the first number of pulse counts is calculated by counting up when the butterfly valve element rotates in the opening direction or closing direction or by counting down when the butterfly valve element rotates in an opposite direction to the direction for which the first number of pulse counts is counted up, 10the actual variation amount is represented by a difference between the first number of pulse counts at the starting time point and the first number of pulse counts at the ending time point, the second number of pulse counts is calculated by counting up irrespective of the direction of rotation of the butterfly valve element, and 15the accumulated variation amount is represented by a difference between the second number of pulse counts at the starting time point and the second number of pulse counts at the ending time point” is a method for use of an apparatus within an apparatus claim.  This language is indefinite because it is unclear to a person having ordinary skill in the art at the time of the invention, as to when infringement occurs.  Infringement could occur when “one creates a system that allows the user” to determine if there is an error or “when the user actually uses the” the encoder.  MPEP §2173.05(p).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–2 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (USPN 9996088 B2) in view of Nagai et al. (US PGPub 20190331257 A1).
Regarding Claim 1, Ohashi discloses a butterfly valve  to be placed on a pipe between a vacuum chamber provided with a pressure sensor and a vacuum pump to control pressure in the vacuum 5chamber, the butterfly valve comprising: a motor (16); a butterfly valve element (14) configured to rotate about a rotary shaft (15) coupled to the motor in an opening direction and a closing direction, and a control unit (20) configured to adjust an opening degree of the butterfly valve 10element based (Col. 4, Lines 25–27) on a pressure value detected by the pressure sensor (Col. 4, Lines 25–48), but does not disclose the valve located in a pressurized system nor a vibration detection sensor.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art before the time of filing to alter the utility of the butterfly valve to be a water controlling apparatus for a vacuum system of Nagai so that the water controlling apparatus of Ohashi performs the using pressure conditions to determine the valve degree opening in the vacuum system of Nagai.
The Ohashi–Nagai combination results in Ohashi’s valve located within Nagai’s vacuum system.
The Ohashi–Nagai combination teaches the control unit (Ohashi 20) is provided with an abnormal vibration detection program configured to determine whether or not abnormal vibration is occurring in the motor (Nagai Para. 52); a control unit adjust an opening degree of the valve element based on a pressure value of the vacuum chamber based on a variation amount of the opening degree of the butterfly valve 15element within a predetermined time period while at least the pressure value of the vacuum chamber is stable (Nagai. Paras. 48–56 discusses the steps of adjusting the opening degree of the butterfly valve element). 
The recitation “a butterfly valve  to be placed on a pipe between a vacuum chamber provided with a pressure sensor and a vacuum pump to control pressure in the vacuum 5chamber” is seen as intended use of the butterfly valve.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 2, the Ohashi–Nagai combination teaches the abnormal vibration detection program is configured to determine that the abnormal vibration is occurring 20in the motor when a difference between (i) an actual variation amount corresponding to a difference between an opening degree of the butterfly valve element at a starting time point of the predetermined time and an opening degree of the butterfly valve element at an ending time point of the predetermined time and (ii) an accumulated variation amount obtained by accumulation of the variation amount of the butterfly 25valve element from the starting time point to the ending time point is equal to or larger than a predetermined threshold.  (Nagai. Paras. 48–56).
Claim(s) 3–12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (USPN 9996088 B2) in view of Nagai et al. (US PGPub 20190331257 A1), in further view of Yang et al. (CN 105929826 A–Translated).
Regarding Claim 3, the Ohashi–Nagai combination does not teach an encoder.
Yang teaches a motor having an encoder in order to determine the rotary location of the motor.  Pg. 4, 6th and 9th Paras. 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the motor of Ohashi with a servomotor having and encoder as taught by Yang in order to determine the rotary location of the motor.
The Ohashi–Nagai–Yang combination teaches the abnormal vibration detection program is configured to calculate first number of pulse counts for calculation of the actual variation amount and second number of pulse counts for calculation of the accumulated variation amount based on 5a pulse output by the encoder, the first number of pulse counts is calculated by counting up when the butterfly valve element rotates in the opening direction or closing direction or by counting down when the butterfly valve element rotates in an opposite direction to the direction for which the first number of pulse counts is counted up, 10the actual variation amount is represented by a difference between the first number of pulse counts at the starting time point and the first number of pulse counts at the ending time point, the second number of pulse counts is calculated by counting up irrespective of the direction of rotation of the butterfly valve element, and 15the accumulated variation amount is represented by a difference between the second number of pulse counts at the starting time point and the second number of pulse counts at the ending time point.  Yang, Pg. 4 3rd and 8th Para.
Regarding Claims 4–6, the Ohashi–Nagai–Yang combination teaches a determination that abnormal vibration is occurring in the motor is 5consecutively made a predetermined number of times within multiple consecutive predetermined time periods, the abnormal vibration detection program is configured to give a warning that abnormality has occurred in the motor.  (Nagai. Paras. 48–56).
Regarding Claims 7–12, the Ohashi–Nagai–Yang combination does not teach wherein the motor is a servo motor.  Yang, Pg. 4 6th.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neko (USPN 4785221) discloses a servomotor having an encoder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753